Citation Nr: 9928734	
Decision Date: 10/04/99    Archive Date: 10/15/99

DOCKET NO.  94-05 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a chronic disability 
manifested by fatigue, claimed as secondary to Persian Gulf 
War service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to June 
1991.  The veteran also has additional service with the 
Alabama National Guard.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a October 1993 rating 
decision from the Montgomery, Alabama, Regional Office (RO), 
which denied service connection for a chronic disability 
manifested by aching joints and a chronic disability 
manifested by fatigue.  The veteran perfected a timely appeal 
to both of these issues.

A personal hearing was conducted before a member of the Board 
sitting at the Montgomery, Alabama, RO in March 1994.

In January 1996, the Board remanded this case to the RO for 
additional development of the evidence.  By a rating action 
dated in February 1998, the RO granted service connection for 
a chronic disability manifested by pain in the shoulders, 
knees and ankles due to an undiagnosed illness, claimed as 
secondary to Persian Gulf War and assigned a 20 percent 
evaluation.  This is considered to be a full grant of benefit 
sought on appeal for this issue.

By a letter dated on August 17, 1999, the Board contacted the 
veteran and informed him that the member of the Board who 
conducted his hearing Montgomery, Alabama, in March 1994 was 
no longer employed by the Board.  The Board also informed the 
veteran that the law requires that the Board member who 
conducts a hearing on appeal must participate in any decision 
made on that appeal.  The Board further informed the veteran 
that, although they had a complete transcript of the March 
1994 hearing and could make a decision based on the appellate 
record as it was, the veteran had a right to another hearing 
by a member of the Board.  Subsequently in August 1999, the 
veteran responded that he did not want an additional hearing. 

In March 1997 the veteran submitted a claim for entitlement 
to service connection for post-traumatic stress disorder 
(PTSD).  This issue is currently being developed for 
adjudication by the RO.  In December 1998, the veteran 
requested that the current issue in appellate status be 
forwarded to the Board.  The issue of service connection for 
PTSD is not in appellate status.  The current decision is 
confined to the issue as stated on the title page of this 
decision.  The issue of service connection for PTSD is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's fatigue is a manifestation of a known 
psychiatric disorder, currently diagnosed as PTSD, a non-
service connected disability.

3.  The veteran's fatigue is not shown to have been present 
during military service.  


CONCLUSION OF LAW

A chronic disability manifested by fatigue due to an 
undiagnosed illness, claimed as secondary to Persian Gulf War 
service, was not incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110, 1117, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.317 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a claim, which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991). 

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

Additionally, service connection may be granted for objective 
indications of a chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms, to include, but not limited to, fatigue, signs 
or symptoms involving skin, headaches, muscle pain, joint 
pain, neurologic signs or symptoms, neuropsychologic signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317(a)(b) (1998).  

The chronic disability must have became manifest either 
during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001, and must not be attributed to any known 
clinical diagnosis by history, physical examination, or 
laboratory tests.  38 C.F.R. § 3.317(a) (1998).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R.  § 3.317(a)(2) (1998).  Further, a chronic 
disability is one that has existed for 6 months or more, 
including disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period.  38 C.F.R. 
§ 3.317(a)(3) (1998).  The 6-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Compensation shall not be paid pursuant to 38 C.F.R. 
§ 3.317(a), if there is affirmative evidence that an 
undiagnosed illness, (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure form active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c) (1998).

The record reflects that the veteran served in the Persian 
Gulf from January to May 1991.  The service medical records 
reflect no complaint or finding pertaining to fatigue.  The 
May 1991 separation examination clinically evaluated all 
pertinent systems as normal.  No reference was made to 
fatigue. 

The veteran testified before a member of the Board sitting at 
the Montgomery, Alabama, RO in March 1994.  At that time the 
veteran indicated that he had been experiencing fatigue since 
service in the Persian Gulf.  He testified that he had been 
receiving treatment from a private physician.  A transcript 
of the veteran's hearing testimony is of record.

The veteran received treatment at private facilities for 
several disorders from October 1992 to 1997.  The clinical 
history recorded in October 1992 reflects that since he 
served in the Persian Gulf he experienced generalized 
fatigue.  

A VA general medical examination was conducted in October 
1996. At that time, the veteran reported complaints of 
feeling tired whenever he did any lifting.  The diagnoses 
included a history of fatigue.

A VA chronic fatigue syndrome examination was conducted in 
November 1998.  At that time, the veteran reported that he 
worked Monday through Friday at Winn-Dixie (a grocery chain) 
in the food processing department in which he has to lift 
boxes and put them aside, and this is a job which one has to 
work hard and needs a lot of muscular and joint effort.  He 
stated that he sometimes even works the night shift.  It was 
noted that, as to be expected, after too much work, the body 
gets tired.  The examiner concluded that the veteran had a 
diagnosis of minimal to mild bilateral subacromial bursitis 
of the left plantar with no other complications.  It was the 
examiner's opinion that the veteran did not meet the criteria 
for chronic fatigue syndrome or fibromyalgia.

AVA psychiatric examination was conducted in November 1998.  
At that time the veteran reported that he began experiencing 
symptoms of fatigue or becoming tired easily after work 
approximately six months or one year after he returned from 
Saudi Arabia.  He also reported that he felt that he was 
having trouble with insomnia, especially after having 
nightmares about things he experienced in Saudi Arabia.  
Following the examination, the diagnosis was PTSD.  

The examiner indicated that there was no basis for physical 
fatigue based on the clinical examination.  The examiner 
rendered an opinion that his symptoms of fatigue were 
"contributed" to the PTSD. 

To summarize, the veteran is competent to describe symptoms 
associated with a disease or disability.  However, a lay 
person not competent to make a medical diagnosis, or to 
relate a given medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); ); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In this regard, the service medical record show no evidence 
of fatigue.  The recent VA examinations indicate that the 
veteran's fatigue is due to a known psychiatric diagnosis, 
that is PTSD.  PTSD is not a disability for which service 
connection has been granted.  Accordingly, the Board finds 
that the veteran's fatigue symptoms do not meet the 
requirements of a chronic disability of unknown diagnosis per 
38 C.F.R. § 3.317(a) (1998). 91, 93 (1993).  Additionally, 
the veteran has not submitted any competent medical evidence 
relating his complaints of fatigue directly to his military 
service.  

Therefore, the Board finds that service connection for a 
chronic disability manifested by fatigue due to an 
undiagnosed illness, claimed as secondary to Persian Gulf War 
service, is not warranted.


ORDER

Service connection for a chronic disability manifested by 
fatigue due to an undiagnosed illness, claimed as secondary 
to Persian Gulf War service, is denied.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 

